UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION SHAWN ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.      Leonie M. Brinkema,
District Judge.  (1:11-cr-00231-LMB-1; 1:14-cv-00126-LMB; 1:12-
cv-01168-LMB)


Submitted:   October 20, 2014             Decided:   October 27, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia; Elizabeth
Nash Eriksen, OFFICE OF THE UNITED STATES ATTORNEY, Karen
Ledbetter Taylor, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion        Shawn   Anderson      seeks    to       appeal    the    district

court’s    order     denying      relief   on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of     the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Anderson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because      the     facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3